DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021  has been entered.
 2.2.     Applicant's Amendments to Claims, Abstract and Remarks filed on July 28, 2021 and Terminal Disclaimer filed on August 24, 2021 are acknowledged.
2.3.	Claim 6 has been withdrawn. Claims 1-5 and 7-20 are active. Claims 1 and 17-19 have been amended with respect to range of the unit (A) in the copolyester. Claims 5, 9, 11-12 and 14-16 are amended with respect to value of Tg (glass transition) and hardness of molded article. 
2.4. 	Support for the amendment to Claims 1,17-19  with respect to range of unit(A) and  support for Claims 5, 9, 11-12 and 14-16 t to value of Tg (glass transition) and hardness of molded article was found in Applicant's Examples (PG PUB US 2020/0347181, Table 1). Therefore, no New Matter has been added with instant Amendment.
	Therefore, Claims 1-5 and 7-20 are active.

 				       Terminal Disclaimer
3.	The Terminal Disclaimer filed on August 24, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Patents 11,016,232;  10,894, 859; 10,287,391; 10,889,684; 10,947,342 and 10,981,366  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
              EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Yamazaki on August 31, 2021.
The application has been amended as follows: 
In the Claims:
4.1.	Cancel withdrawn Claim 6.
4.2.	Amend Claim 1 by deleting " see 4 (th) line of the claim after " and n is.." 
           		                  Reasons for Allowance 
5.       The following is an examiner’s statement of reasons for allowance:
Upon further consideration of Applicant's amendment to claim 1 and in view of the  Examiner's amendment (see above)  Examiner concluded that Applicant's claimed subject matter (see Claim 1) directed to articles, which comprises  specific  polyester, wherein polyester comprises unit (A) according to formula (1) is present in the range from 60 mol% to 90 mole% is novel and unobvious over the closest Prior art of Record (  Toru and Honda).  In this respect,  note that Toru or Honda  do not disclosed or even Toru). For this reason, Claim 1 and dependent Claims 2-5 and 7-20  are allowed.
             Conclusion
7.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763